IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                          IN AND FOR SUSSEX COUNTY




RICHARD B. CAREY and                      )
CAREY’S HOME                              )
CONSTRUCTION, LLC                         )
                                          )
Plaintiffs,                               )
                                          )
v.                                        )              C.A. No. S11C-10-029 MJB
                                          )
THE ESTATE OF DAVID L. MYERS              )
and ARLENE J. MYERS                       )
                                          )
Defendants.                               )




                               Submitted: April 15, 2015
                                 Decided: July 1, 2015


                              DECISION AFTER TRIAL




Tasha M. Stevens, Esq., Fuqua, Yori and Willard, 26 The Circle, P.O. Box 250, Georgetown,
Delaware 19947, Attorney for Plaintiff

Dean A. Campbell, Esq., Law Office of Dean A. Campbell, LLC, 401 North Bedford Street,
P.O. Box 568, Georgetown, Delaware 19947, Attorney for Defendant




BRADY, J.

                                              1
                               I. INTRODUCTION & BACKGROUND

         This is a contract dispute between a general contractor and his clients. Contractor

Richard B. Carey (“Carey”) is the owner and sole member of Carey’s Home Construction,

LLC (“Carey’s Construction,” collectively, “Plaintiffs”).    In 2008, Carey entered into a

contract with David and Arlene Myers (“Mr. Myers” and “Mrs. Myers,” collectively,

“Defendants”) to serve as general contractor on their custom home project. Mr. Myers has

since passed away. At some point during the building process, the relationship between the

parties deteriorated; Defendants ceased to make payments; and Carey stopped work.

         Carey filed the instant action on October 31, 2011, alleging breach of contract and

unjust enrichment. Specifically, Carey alleges that Defendants breached the contract by

failing to pay the seventh installment and by failing to pay for extras that Defendants

allegedly requested and Carey allegedly completed. 1 Carey further alleges unjust enrichment

on the grounds that he performed extra work, that Defendants were aware of the extra work,

and that Defendants knew they would be charged for the extra work. 2

         After the Court denied their Motion to Dismiss, Defendants filed an Answer and

Counterclaim on April 20, 2012. Defendants deny that Carey performed his obligations in

accordance with the contract. 3 Defendants deny that any “extra” work was performed and

instead maintain that all of the work completed by Carey was work he was obligated to do

under the original contract. 4 Defendants allege affirmative defenses, including that Carey

breached the contract first “through non-performance and abandonment” and “by failing to



1
  Complaint, Item 1, at 1-2.
2
  Complaint, Item 1, at 2-3.
3
  Answer, Item 13, at 2.
4
  Answer, Item 13, at 3.

                                              2
coordinate the job properly.” 5 Defendants further allege that Carey failed to disclose all of

the subcontractors who performed work on the house and engaged in fraudulent billing for

“extras” which were not authorized by signed change orders (when the contract stated that

signed change orders were required). 6

         Defendants counterclaimed against Carey for breach of contract and negligent

supervision for allegedly failing to coordinate and supervise his subcontractors, causing

damage to the property; and for ultimately abandoning the project rather than correcting the

damage. 7     Specifically, Defendants allege that Carey permitted the hardwood floor and

custom built cabinets to be installed before the HVAC system was installed and operational,

resulting in damage to these fixtures caused by humidity. 8 Defendants allege breach of the

implied warranty of good quality and workmanship on the same grounds. 9 Defendants allege

consumer fraud for Carey’s alleged failure to provide the change orders in writing, as per the

contract, before performing extra or different work. 10 Finally, Defendants allege that Carey

deceptively used the fictitious name “Carey’s Custom Home Construction,” whereas the

actual name of the business entity owned by Carey is “Carey’s Home Construction,” in

violation of 6 Del. C. §3101. 11 During trial, Defendants suggested that Carey also acted in

bad faith to conceal the fact that his business is an LLC rather than a sole proprietorship. 12

         A three-day bench trial was held June 2-4, 2014. Plaintiffs and Defendants submitted

post-trial closing statements on June 27, 2014 and July 21, 2014, respectively. The Court

received a complete set of transcripts on April 15, 2015, and the Court took the matter under

5
  Answer, Item 12, at 3.
6
  Answer, Item 13, at 3-4.
7
  Answer, Item 13, at 5-6.
8
  Answer, Item 13, at 6.
9
  Answer, Item 13, at 6-7.
10
   Answer, Item 13, at 7.
11
   Answer, Item 13, at 8.
12
   Trial Transcript B at 150.

                                                 3
consideration. For the reasons detailed below, the Court finds that both parties breached the

contract and owe damages to one-another. Offsetting the damages that Defendants owe to

Plaintiff by the damages that Plaintiff owes to Defendants, the Court awards judgment to

Plaintiff in the amount of $2,490.80.



                                   II. TESTIMONY AT TRIAL

A. Carey’s Testimony for the Plaintiff

         Plaintiffs only called one witness at trial, Richard Carey. Carey testified that he has

been a contractor in Sussex County for the past 25 years. 13 Carey testified that he has been in

business for himself since 1997, originally as a sole proprietorship, which he later converted

to an LLC for worker’s compensation reasons. 14 Carey testified that the trade name of his

business is Carey’s Custom Home Construction, but when his accountant submitted the

paperwork to create the LLC, the accountant left out the word ‘custom.’ 15 Hence, Carey

testified, his LLC is named Carey’s Home Construction, although Carey says that he was

unaware that ‘custom’ had been omitted until he became involved in the present litigation. 16

         Carey testified that he was approached by Defendants sometime around 2007 about

the possibility of Carey building a house for them. 17 Eventually, Defendants settled on a

home in the Bridlewood development. Carey testified that when he asked Defendants what

kind of house they were interested in, they indicated that they liked a home that Carey had

built for another client, Kenny Hughes. 18 Carey said he told the defendants to contact the



13
   Trial Transcript A at 21.
14
   Trial Transcript A at 22-23.
15
   Trial Transcript A at 22.
16
   Trial Transcript A at 22, 24.
17
   Trial Transcript A at 28.
18
   Trial Transcript A at 28.

                                                4
architect who designed Mr. Hughes’ home, M.R. Designs. 19 Carey testified that Defendants

came back to him after contacting M.R. Designs and told him that they did not get the plans

because they thought the price was too expensive. 20 Carey said that he spoke with the

architect and the architect agreed to provide an unmodified copy of the plans for Mr. Hughes’

home at a lower price than it would have cost to draw up new plans or modify the Hughes

plans. 21 These were the plans that Carey went on to use for Defendants’ home. Carey

testified that he gave the plans to Defendants, and that Defendants took the plans home to

review them and make changes. 22 After Defendants had a chance to review the plans, the

parties met to discuss the desired changes. The changes described by Carey include the house

being “flip-flopped,” meaning that the positions of the kitchen and dining room were switched

with the master bedroom and bath. 23 Other changes included changing a screened-in porch

into a closed-in room; dividing what was originally a sunroom into a closed-in room and a

closet; and turning an office into a bedroom. 24 Carey testified that before construction began

he had additional discussions with Defendants regarding what they wanted in the house and

that some of the content of these conversations was memorialized in Carey’s notes. 25

         Carey testified that he originally quoted Defendants $289,000 for the house they

wanted. 26 Carey testified that Defendants told him that $289,000 was too high and indicated

that they needed to get down to a certain number, but did not indicate what this number was. 27

Carey indicated several changes to which Defendants allegedly agreed for the purpose of


19
   Trial Transcript A at 28.
20
   Trial Transcript A at 28.
21
   Trial Transcript A at 29.
22
   Trial Transcript A at 33.
23
   Trial Transcript A at 34-37.
24
   Trial Transcript A at 34-37.
25
   Trial Transcript A at 38 (citing Carey’s Notes, JX3).
26
   Trial Transcript A at 39.
27
   Trial Transcript A at 40.

                                                           5
lowering the price of the house, which Carey memorialized in his calculation notes. 28 The

changes identified by Carey include: changing from a three-car garage to a two-car garage,

subtracting the money that Carey allegedly saved by reusing the blueprints from the other

home, adjusting the price to reflect the cheaper concrete driveway that the Defendants wanted

rather than the blacktop reflected in the original estimate, switching from a composite deck to

treated wood, and reducing the allowances for countertops, cabinets, and flooring. 29 Carey

testified that the one thing that brought the price back up a bit was that Defendants requested a

detached garage in addition to the attached garage. 30 The number that ultimately resulted was

$246,000. 31

        Carey testified that after negotiating the changes and getting to price to one that

Defendants would accept, he presented Defendants with a contract, which they took home and

looked over for a few days before signing. 32 The contract included a “draw schedule”

indicating the installments in which Defendants were to pay for the house. 33 Once the

framing was up, Carey had Defendants come down to Delaware from their current home in

New Jersey to inspect the layout. 34 Carey testified that he offered to make changes such as

the locations of doorways at that point without extra charge since Defendants were

supervising the project from a distance. 35 Carey said that Defendants took advantage of his

offer and indicated that they wanted a couple doorways changed, which he did without




28
   Trial Transcript A at 40- 45 (citing Carey’s Calculations. JX4).
29
   Trial Transcript A at 40- 46 (citing Carey’s Calculations, JX4).
30
   Trial Transcript A at 44 (citing Carey’s Calculations, JX4).
31
   Trial Transcript A at 47. Carey testified that the actual number was $244,384 but that he charged Defendants
$246,000 to allow some leeway for incidental expenses.
32
   Trial Transcript A at 48-49.
33
   Trial Transcript A at 50.
34
   Trial Transcript A at 53.
35
   Trial Transcript A at 53.

                                                       6
charge. 36 Carey testified that Defendants subsequently indicated other changes that they

wanted made but that Carey did not prepare “change orders” for these items even though the

contract indicated that change orders would be made for changes. 37 Carey suggested that he

did this in good faith—that he told Mr. Myers, “Well, a lot of contractors will charge you

$50.00 just to make that change order. I know what my contract says. If you want to make

the change, we’ll just do time and material.” 38 Carey said that he simply kept track of the

changes himself rather than bothering with formal change orders. 39 The Court finds that

Carey’s choice not to execute formal change orders, while perhaps imprudent, was reasonable

given that Defendants were living in New Jersey during the construction and the parties were

orchestrating most of the job at a distance. Carey testified that the changes requested by

Defendants included adding “circle top” windows, extra concrete required for the driveway as

a result of moving the house location, and adding windowed “sunburst” garage doors. 40

Carey confirmed that his notes included a notation for $6,499.14 for a composite deck

because, according to Carey, “[Defendants] still wanted the composite decking on their back

deck even though [the parties] already took it off to get the price down on their house.” 41

         Specifically regarding the deck, Carey confirmed that it was part of the contract

between the parties, although not mentioned explicitly in the written contract, that the home

should include a deck. 42 Carey maintained that while Defendants originally wanted more

expensive composite decking, the parties agreed to switch to treated lumber to get the price of




36
   Trial Transcript A at 54.
37
   Trial Transcript A at 56.
38
   Trial Transcript A at 56.
39
   Trial Transcript A at 57 (citing Extras, JX7).
40
   Trial Transcript A at 57-58.
41
   Trial Transcript A at 58.
42
   Trial Transcript A at 124; Contract, JX5.

                                                    7
the house down. 43 According to Carey, this change saved Defendants almost $10,000.44

Carey testified that Defendants subsequently reneged on the agreement and demanded the

composite deck, and that this was the reason the deck was not complete as of the time Carey

left the job. 45

         Carey testified that during the “courting period” between him and Defendants, he

remained very interested in getting the job. 46 Carey testified that in order to win Defendants

over, he gave them several accommodations free of charge, including adding an “octagon

bump,” an area shaped like half an octagon with windows, to the house, which Carey

estimated as worth over $8,000; putting 50 sheets of plywood in the attic to be used as

flooring; and doing the concrete driveway himself and charging Defendants only for

materials. 47 Carey testified that he absorbed $13,815.72 in order to get the job. 48

         Carey testified that at some point he told Defendants that they needed to address all

the “extras” that they were requesting for the house. 49 Carey said that when Defendants acted

like they did not know what “extras” he was talking about, he typed up a list and presented it

to Defendants. 50 The total cost that Carey quoted for these extras was $8,440.90. 51 Carey

said that he presented the list to Mr. Myers around March 2009, and Mr. Myers told Carey

that he could not afford it. 52 In April, Carey received a letter from Defendants, stating that




43
   Trial Transcript A at 46.
44
   Trial Transcript A at 46.
45
   Trial Transcript A at 164. Carey testified that Mr. Myers expressly told him, “do not put that treated lumber
on [the deck].”
46
   Trial Transcript A at 60.
47
   Trial Transcript A at 60-61.
48
   Trial Transcript A at 62.
49
   Trial Transcript A at 62.
50
   Trial Transcript A at 62 (citing Carey’s Letter, JX8).
51
   Trial Transcript A at 63 (citing Carey’s Letter, JX8).
52
   Trial Transcript A at 64.

                                                        8
they did not intend to pay for any of the extras. 53 Carey testified that after subsequent

conversations with Defendants, they eventually agreed to pay roughly half of Carey’s

requested amount ($4,522). 54

         Regarding payments, Carey testified that Defendants paid the first, second, third,

fourth, and fifth draws without incident. 55 After Carey presented Defendants with the list of

extras, Defendants also paid him the sixth draw, which was, per the contract, triggered by the

completion of the exterior of the house. 56                 Regarding whether the exterior was in fact

complete at the time Defendants paid the sixth draw, Carey conceded that certain items were

incomplete, but he explained that he thought most of these incompletenesses were justified.

First, Carey testified that the porch brickwork was incomplete but maintained that this was

“extra” work, rather than work agreed upon under the original contract. 57 Second, Carey

testified that the deck was unfinished but maintained that this was because Defendants

stopped him from putting on the treated lumber boards. 58 Third, Carey testified that the

decorative shutters were not installed, but he explained that he usually puts them on at the end

because they are “not a big-ticket item.” 59 Finally, Carey conceded that the gutters were not

installed, but he did not explain why. 60

         Carey testified that the seventh draw was to be triggered by the completion of the

interior trim. 61 Carey said that at the time the sixth draw was paid, the interior trim was




53
   Trial Transcript A at 64-65 (citing Myers Letter, JX9).
54
   Trial Transcript A at 67 (citing Extras Agreement, JX10).
55
   Trial Transcript A at 68 (citing Draw Log, JX11).
56
   Trial Transcript A at 69.
57
   Trial Transcript A at 69.
58
   Trial Transcript A at 70, 164.
59
   Trial Transcript A at 125.
60
   Trial Transcript A at 125.
61
   Trial Transcript A at 70.

                                                        9
already complete. 62 Carey testified that he requested the seventh draw and the $4,522 for the

extras from Defendants, but that they told him that the exterior of the house was not complete

and they could not give him any more money until it was finished. 63 Carey testified that he

told Defendants in response that they had already received extras that they did not pay for and

that he could not continue the work until he was paid. 64

        Carey testified that the relationship between him and Defendants changed after he

presented them with the bill for the extras. 65 Carey said that up until that point, Defendants

seemed satisfied with the job he was doing, but after they received the bill, Defendants

became critical of his workmanship. 66 Carey said that he tried talking to Defendants, but they

cited several things that they wanted him to do before they gave him any more money,

including finishing the brick façade and installing composite decking on the deck. 67 Carey

testified that he finally told Defendants that he would not be doing any more work until the

seventh draw was tendered. 68 Carey testified that he did not receive payment, and he left the

job. 69 Carey made a list of the items left incomplete at the time he left the job, including

larger items such as the driveway, shutters, and water heater; and fixtures such as toilet seats,

lights, and door knobs. 70 Carey said that he priced out the remaining work, and that the

outside work remaining amounted to $8,175, and the inside work remaining amounted to

$7,161.97. 71 Carey also took pictures of the state of the house when he left. 72


62
   Trial Transcript A at 71.
63
   Trial Transcript A at 71.
64
   Trial Transcript A at 71.
65
   Trial Transcript A at 71.
66
   Trial Transcript A at 72 (“Up until that point, my workmanship was great. Everything looked great to that
point. After that, it was all ‘This is wrong here. This is off a little bit here.’”).
67
   Trial Transcript A at 73.
68
   Trial Transcript A at 73.
69
   Trial Transcript A at 74.
70
   Trial Transcript A at 74 (citing List of Incomplete Items. JX12).
71
   Trial Transcript A at 75.

                                                       10
         Regarding the installation of the custom kitchen cabinets, Carey testified that his only

involvement was to be there to meet the cabinetmaker and to open the house up for him. 73

Carey testified that the installation of the cabinets was not a part of the contract and he had no

obligation to supervise the cabinetmaker. 74



B. Mrs. Myers’ Testimony

         Defendants presented five witnesses, including Carey. Defendants’ first witness was

Mrs. Myers. Mrs. Myers confirmed that Defendants met with Carey because they liked a

house that Carey had built. 75 Mrs. Myers confirmed that Carey got the blueprints for the

previous house from M.R. Designs to use for Defendants’ home. 76 Mrs. Myers testified that

some changes were made to customize the plans for Defendants and confirmed that Carey had

described the changes fairly accurately. 77 When asked how these changes would affect the

price, Mrs. Myers testified that Carey said that “it wouldn’t be an issue” to move walls and

doors while the framework was up. 78

         Mrs. Myers testified that the original proposal that Defendants received from Carey

was $280,000, but that they asked Carey to try to bring the number down. 79 Mrs. Myers

testified that Defendants did not want to go above their $250,000 budget. 80 Mrs. Myers said

that Defendants had taken out a $250,000 home equity loan to cover the construction of their




72
   Trial Transcript A at 76.
73
   Trial Transcript A at 91.
74
   Trial Transcript A at 91.
75
   Trial Transcript B at 11.
76
   Trial Transcript B at 12.
77
   Trial Transcript B at 14.
78
   Trial Transcript B at 15.
79
   Trial Transcript B at 17.
80
   Trial Transcript B at 17.

                                               11
new home, but that they did have funds to go above that amount if necessary. 81 Mrs. Myers

testified that she had no notice that Carey was operating as an LLC at the time the contract

was made. 82

         Concerning the specifics of the project, Mrs. Myers disputed that the third garage bay

was taken out of the plans to save money; Mrs. Myers maintained that it was always supposed

to be a two-car attached garage along with a two-car detached garage. 83 Mrs. Myers testified

that her husband was going to trade Carey a car for the detached garage but this plan was

never put in writing. 84 Mrs. Myers confirmed that the driveway was to be made out of

concrete. 85 She said that she had no knowledge of the driveway being moved 24 feet, but

conceded that this was probably something arranged for by her husband. 86 Mrs. Myers

testified that the cabinets and bathroom vanities were not included in the contract and that

Defendants planned to take care of these themselves; but otherwise the home was supposed to

be “turnkey.” 87 Mrs. Myers testified that the finished home was to include, among other

things, a heating unit and central air conditioning unit. 88 Concerning the front porch, Mrs.

Myers testified that it was to be “all brick,” meaning that the brick veneer would extend “[a]ll

the way around the two windows” and onto the two side walls. 89 Mrs. Myers testified that

even though these areas were siding in the original plans, the brick porch was a change that

was added in the contract. 90



81
   Trial Transcript B at 20.
82
   Trial Transcript B at 16.
83
   Trial Transcript B at 17.
84
   Trial Transcript B at 18.
85
   Trial Transcript B at 20.
86
   Trial Transcript B at 21.
87
   Trial Transcript B at 22-23.
88
   Trial Transcript B at 23.
89
   Trial Transcript B at 24.
90
   Trial Transcript B at 25.

                                               12
         Concerning the payment draws, Mrs. Myers testified that Defendants never received

written invoices. 91 Mrs. Myers testified that since Defendants were far away from the site,

they often took Carey’s word that the work was done. 92 Mrs. Myers testified that at some

point after they had already paid the fourth draw, Defendants became aware that not

everything they thought was done was in fact complete. 93 However, it was unclear from Mrs.

Myers’ testimony whether she believed that these items were required to be done for the

fourth draw. 94 Mrs. Myers testified that at the time Defendants paid the fifth draw, which was

for drywall, in March 2009, the drywall was not completed to Defendants’ satisfaction

because “[t]here were a lot of seams where you could see openings.” 95 Mrs. Myers testified

that the seams were eventually fixed. 96

         Mrs. Myers was asked whether Carey authorized Defendants to have the cabinets

installed in April 2009. Mrs. Myers responded, “I guess he did, because we told him that

Sam, [from] Hilltop Furniture was coming down, and that he needed to have the appliances

there so that they would put the appliances in [because there were cabinets specially made for

the appliances].” 97 Mrs. Myers testified that Carey did not make the appliances available as

Defendants requested. 98 Mrs. Myers testified that prior to the issue concerning the appliances

in April 2009, the only dispute between Defendants and Carey had been related to the deck—



91
   Trial Transcript B at 28.
92
   Trial Transcript B at 28.
93
   Trial Transcript B at 28-29.
94
   As examples of things that were not done, Mrs. Myers mentioned “roughing in” for the heating and air
conditioning systems, the gas line for the furnace being hooked up, and the second bathroom being roughed in.
The Court asked whether the gas line was part of the specs, to which defense counsel answered “no,” but the
witness did not clarify whether any of the other items were supposed to be finished before the fourth draw. Trial
Transcript B at 29-30.
95
   Trial Transcript B at 33.
96
   Trial Transcript B at 34.
97
   Trial Transcript B at 31. On cross-examination, Mrs. Myers clarified that Defendants were the ones who
actually arranged to have the cabinets installed. Trial Transcript B at 152.
98
   Trial Transcript B at 31-32.

                                                       13
when Defendants told Carey to stop construction on the deck because he was prepared to

install treated lumber decking instead of the composite that Defendants wanted. 99

         Mrs. Myers testified that Defendants received the bill for the “extras” sometime in

April or May 2009. 100 Concerning the list of items on the second page, Mrs. Myers testified

that Defendants disputed several of them. First, Mrs. Myers testified that they disputed items

1-6 because these items all concerned the framing, and it was Defendants’ understanding that

changes to the framing would be done free of charge. 101 Concerning item 7, framing the

medicine cabinet, Mrs. Myers testified that Defendants thought this was also included.102

Concerning item 11, the circle top windows, Mrs. Myers testified that Defendants thought

these were included because they were in the original plans for the house and are in Mr.

Hughes’ home on which Defendants’ home was modeled. 103 Concerning items 12 and 14, the

brickwork, Mrs. Myers said that Defendants disputed it because they did not know that the

brick was oversized brick, which would be more expensive, and because they thought that the

bricking the entire porch was included in the original contract price. 104 Concerning item 13,

extra recessed lights, Mrs. Myers testified that Defendants disputed this charge because Carey

had never specified the number of recessed lights to be included to begin with. 105 Despite

these disagreements, Mrs. Myers confirmed that the parties eventually came to an agreement

whereby Defendants would pay half of the amount that Carey had requested for the extras

($4,522). 106 However, Mrs. Myers said that her understanding was that this amount was not



99
   Trial Transcript B at 32.
100
    Trial Transcript B at 34 (citing Carey’s Letter, JX8).
101
    Trial Transcript B at 37.
102
    Trial Transcript B at 37.
103
    Trial Transcript B at 38.
104
    Trial Transcript B at 38-39.
105
    Trial Transcript B at 40.
106
    Trial Transcript B at 42.

                                                         14
due to be paid until after the house was finished. 107 However, Mrs. Myers later testified that

it was her impression that if the full $8,440 was not paid for the extras, work would cease. 108

It is unclear whether Mrs. Myers intended to indicate that her understanding changed at some

point.

         Mrs. Myers testified that Carey requested the sixth draw around the same time as he

requested payment for the extras. 109 Draw 6 was for the completion of the exterior. Mrs.

Myers testified that Defendants drove down over the weekend to inspect the house and found

that certain exterior items were not completed, including the brickwork, deck, decorative

shutters, gutters, and driveway. 110 Mrs. Myers said that Carey reassured Defendants that he

would get these items done within two weeks and so Defendants sent him the money for the

sixth draw. 111

         Mrs. Myers testified that Carey appeared to stop working on the house around May

15, 2009. 112 According to Mrs. Myers, on July 3, Defendants went down to inspect the

house. 113 Mrs. Myers said that they found the brickwork incomplete on the outside of the

home and also that the inside of the home was very humid as if it had been closed up and left

unattended for a very long time. 114 Mrs. Myers testified that the cabinets and hardwood floor

had warped due to the humidity. 115 Mrs. Myers said that Carey came one time and sanded

down the floors, but this did not fix the problem and resulted in sand getting stuck to the walls




107
    Trial Transcript B at 42.
108
    Trial Transcript B at 43.
109
    Trial Transcript B at 44.
110
    Trial Transcript B at 44.
111
    Trial Transcript B at 45; Trial Transcript C at 19.
112
    Trial Transcript B at 47.
113
    Trial Transcript B at 48.
114
    Trial Transcript B at 48.
115
    Trial Transcript B at 48-50.

                                                          15
and ruining the paint finish. 116 Mrs. Myers testified that at this point Defendants became

concerned that Carey was using their money on someone else’s house and that very little work

was done on their house over the summer. 117 Some brickwork was done over the summer,

and the well was installed. However, Mrs. Myers testified that the Carey installed the wrong

well pump. 118 Mrs. Myers testified that they spoke with Carey the week of August 17, 2009,

and he asked them for the seventh draw check, which was for the interior work. 119 Mrs.

Myers said that they refused because they did not consider the interior complete; in fact, in

Mrs. Myers’ opinion, “[Carey] didn’t even finish the work for Draw 6 for the outside of the

house and [Defendants] paid him for that.” 120 Mrs. Myers said that Defendants went to the

house on September 4, 2009 and at that point found all of Carey’s equipment removed, which

they interpreted to mean that he had abandoned the job. 121 Mrs. Myers said that Defendants

obtained legal counsel and demanded that Carey provide “adequate assurance” that the job

would be finished, but Carey demanded more money in order to finish the job.122

Specifically, Carey requested the $30,000 seventh draw and that the final $16,000 draw be put

into escrow. 123

         Mrs. Myers testified that Defendants subsequently hired various subcontractors to

finish outstanding projects including plumbing work, 124 gutters and downspouts, 125 composite

decking installation, 126 removing and reinstalling the brick veneering, 127 laying gravel in the


116
    Trial Transcript B at 51.
117
    Trial Transcript B at 52.
118
    Trial Transcript B at 52-53.
119
    Trial Transcript B at 54.
120
    Trial Transcript B at 54.
121
    Trial Transcript B at 56.
122
    Trial Transcript B at 56, 60.
123
    Trial Transcript B at 60 (citing Carey’s Response, JX19).
124
    Trial Transcript B at 61-62 (citing Plumbing Receipts, JX24).
125
    Trial Transcript B at 64 (citing Gutter Proposal, JX26).
126
    Trial Transcript B at 65-66 (citing Millwork Invoices, JX27).

                                                       16
driveway, repainting the rooms, 128 refinishing the hardwood flooring, 129 installing carpets,130

and installing insulation in the floor. 131 Mrs. Myers testified that Defendants also personally

bought miscellaneous items (e.g., doorknobs and register covers) to finish the home from

home improvement stores such as Home Depot and Lowes. 132 Mrs. Myers testified that

during this time, Defendants uncovered other damages and deficiencies in the workmanship

performed and overseen by Carey, including chips in the tub finish and faucets installed

incorrectly. 133

        On cross-examination, Plaintiff’s counsel questioned Mrs. Myers about her

understanding of how Carey was able to get the cost of the house down from the initial bid of

$289,000 to the contact price of $246,000. 134 Mrs. Myers testified she “didn’t know” how the

money was trimmed off. 135 Counsel asked Mrs. Myers, “You believed that you were going to

get everything you wanted for the 289,000 for the price of 246,000?”, and Mrs. Myers

answered, “Yes.” 136 Concerning the issue of the name of Carey’s business and whether it was

an LLC, Mrs. Myers testified that she wrote checks to Plaintiff in various names because she

was unsure of the actual name of the company. 137 Mrs. Myers testified that she never asked

whether Plaintiff was an LLC but that “it would have mattered” to her and her husband




127
    Trial Transcript B at 66 (citing Robert Donovan Invoice, JX28).
128
    Trial Transcript B at 68 (citing Jason Donovan Invoice, JX29; Receipts, JX30).
129
    Trial Transcript B at 69 (citing Receipts, JX30).
130
    Trial Transcript B at 70 (citing Ultimate Flooring Receipt, JX31).
131
    Trial Transcript B at 78-79 (citing Insulation Receipt, JX34).
132
    Trial Transcript B at 72 (citing HomeDepot/Lowes Receipts, JX32).
133
    Trial Transcript B at 63-64.
134
    Trial Transcript B at 145-46.
135
    Trial Transcript B at 146.
136
    Trial Transcript B at 146.
137
    Trial Transcript B at 150.

                                                      17
whether Plaintiff was a sole proprietor or an LLC. 138 However, Mrs. Myers was unable to

articulate precisely why the difference would be important. 139

        Mrs. Myers testified that Defendants requested some framing changes at the time of

the first walk-though, and that Carey assured Defendants that these changes “wouldn’t be a

problem.” 140 Changes included changing the doorway to the master bath from a regular

doorway to an arched doorway141 and putting in fewer recessed lights in the kitchen than

originally planned. 142 Plaintiff’s counsel asked Mrs. Myers about the April 3, 2009 letter that

Defendants wrote to Carey, in which Defendants went through and responded to all of the

items which Carey designated “extras” in the bill that he sent. 143 Mrs. Myers testified that she

wrote “nickel-and-dime” next to several items, indicating that Defendants thought that these

were trivial expenses for which Carey should not ask them to pay. 144

        Relevant to the issue of whether Defendants knew Plaintiff was an LLC, Mrs. Myers

confirmed that at the bottom of the bill that Carey sent for the “extras” there is a sentence:

“Balance due on extra to Carey’s Custom Home Construction, LLC,” but said that she did not

notice this at the time she originally received the bill. 145 Mrs. Myers also confirmed that

“Carey’s Home Construction, LLC” is noted on the Change Order but testified that she did

not notice this either. 146




138
    Trial Transcript B at 150.
139
    Trial Transcript B at 150. Mrs. Myers testified that the importance was due to the fact that “there [are]
different things that go on, and that [one] can do with a LLC that you can’t do as a self-employed person.”
When asked to specify what these things are, Mrs. Myers answered, “I don’t know what they are specifically.”
140
    Trial Transcript C at 5.
141
    Trial Transcript C at 7.
142
    Trial Transcript C at 10.
143
    Trial Transcript C at 13-14 (citing Carey’s Letter, JX8; Myers Letter, JX9).
144
    Trial Transcript C at 13-14 (citing Myers Letter, JX9).
145
    Trial Transcript C at 14 (citing Carey’s Letter, JX8).
146
    Trial Transcript C at 15.

                                                      18
C. Defendants’ Experts

i. Patricia McDaniel

         Defendants called Patricia McDaniel (“McDaniel”), the owner of a general contracting

business known as Boardwalk Builders. 147 McDaniel testified that she received a degree from

the School of Architecture and Planning at MIT in 1980 and has been working in the

construction field ever since. 148 McDaniel also holds various other professional certifications

and professional memberships 149 and has published roughly ten articles in The Journal of

Light Construction.150         McDaniel testified that she is familiar with the Sussex County

Building Code and has testified as an expert in Superior Court twice before. 151 Plaintiff’s

counsel had no objection to admitting McDaniel as an expert on construction, estimating of

construction projects, and compliance with Sussex County Code. 152

         McDaniel testified that she was hired by Defendants to inspect the home and offer an

opinion on the general contractor. 153 McDaniel opined that she found several problems with

the construction of the home. These problems included (1) the doors not being flat to the

doorjambs, 154 (2) the concrete driveway not yet being installed, 155 (3) the decorative shutters

not yet being installed, 156 (4) the garage doors being uninsulated, 157 and (5) the framing in the

attic not being to code. 158 McDaniel testified that either the ceiling joists should be installed



147
    Trial Transcript B at 84-85.
148
    Trial Transcript B at 86.
149
    Trial Transcript B at 86-88.
150
    Trial Transcript B at 89.
151
    Trial Transcript B at 90-91.
152
    Trial Transcript B at 91-92.
153
    Trial Transcript B at 93.
154
    Trial Transcript B at 98-100. McDaniel testified that it would cost $2,000 to fix this problem in Defendants’
home.
155
    Trial Transcript B at 100-101. McDaniel testified that it would cost $12,000 to install the driveway.
156
    Trial Transcript B at 101-102. McDaniel testified that it would cost $1,800 to have the shutters installed.
157
    Trial Transcript B at 102-103. McDaniel testified that it would cost $400 to insulate the doors.
158
    Trial Transcript B at 104-106. McDaniel testified that it would cost $8,000 to fix the framing problem.

                                                       19
parallel with the rafters or an alternative “tying” procedure can be used, but neither appeared

to have been used in Defendants’ home. 159

         Plaintiff cross-examined McDaniel about the amount of time she spent inspecting the

home, and McDaniel testified that it was about an hour and a half on the first visit and an hour

on the second visit. 160 Plaintiff also questioned the applicability of some of the construction

reference materials on which McDaniel relied given that they were from 20-30 years ago. 161

McDaniel testified that the relevant information has not changed. 162 Plaintiff asked whether

the plans contained everything that McDaniel testified the code requires, the “tying” for the

roof in particular. 163 McDaniel testified that the plans themselves are “vague as to how to

accomplish the tying of the roof” and conceded that there are probably many ways to

accomplish the tying. 164 Nonetheless, McDaniel testified that she personally observed the

inside of the roof by climbing into the attic, although she did not specifically crawl out into

the attic space under each of the four cross-gables. 165 McDaniel confirmed that at the time

she prepared her written report there was some question in her mind as to whether the roof

was properly tied. 166 However, McDaniel said that she confirmed it was not properly tied on

her second visit. 167 Plaintiff’s counsel also questioned McDaniel at length about how she

arrived at her estimates for fixing the alleged problems with the home. 168 McDaniel testified

that her estimates included a 30-40% markup for the contractor’s overhead and profit. 169 On


159
    Trial Transcript B at 105-106.
160
    Trial Transcript B at 112.
161
    Trial Transcript B at 114.
162
    Trial Transcript B at 114.
163
    Trial Transcript B at 118.
164
    Trial Transcript B at 118-119.
165
    Trial Transcript B at 120.
166
    Trial Transcript B at 120.
167
    Trial Transcript B at 120, 127.
168
    Trial Transcript B at 121-26.
169
    Trial Transcript B at 122.

                                              20
redirect examination, McDaniel acknowledged that she used a markup of approximately

35%. 170 On redirect, McDaniel confirmed that, in her professional opinion, a certificate of

occupancy does not guarantee that the home is to code. 171



ii. Robert Donovan

        Defendants called Robert Donovan (“Donovan”), a retired masonry contractor. 172

Donovan testified that he was in business approximately 34 years and did brick veneering

work for his entire career. 173 Donovan testified that in 2008-2009, he was in business and

was hired by Defendants to revise the masonry work on the home in question. 174 Donovan

said that he was initially called in, he believed, to finish the brick veneer work, but when he

got there, Mr. Myers indicated that he wanted the existing brickwork removed because “the

joints were too large” and because there were “light and dark spots” in the mortar. 175

Donovan testified that he told Mr. Myers that, given time, the sun would probably bleach the

mortar and even out the color; and that he would probably see improvement within a year to a

year and a half after the mortar was installed. 176 However, Donovan confirmed that he was

not aware at the time he first saw the mortar that the work had already been sitting there for

roughly a year. 177      Taking Mr. Myers’ wishes into account, Donovan indicated that he

presented a work proposal to Defendants, which included demolishing the existing brickwork,




170
    Trial Transcript B at 129. The Court thus assumes that McDaniel’s figures include a 35% markup.
171
    Trial Transcript B at 131.
172
    Trial Transcript B at 132.
173
    Trial Transcript B at 133.
174
    Trial Transcript B at 134.
175
    Trial Transcript B at 135, 137.
176
    Trial Transcript B at 137-38.
177
    Trial Transcript B at 138.

                                                     21
removing the debris caused by the demolition, and installing new brick veneer, as well as

constructing steps for the front porch. 178

        On cross-examination, Donovan testified that the mortar joints were large, but that “it

was pretty uniform[,] and the work was true and straight.” 179 Donovan testified that he did

not evaluate the brickwork and recommend that it be torn out because “Mr. Myers had already

made up his mind before [Donovan] showed up that the work was going to be torn out and he

didn’t like it.” 180 Donovan testified that the acceptability of the mortar work was “a matter of

opinion”; the joints were large, but Donovan had “seen a heck of a lot worse work.”181

Donovan testified that “from the road, it looked fine,” but that “when you got up close, you

could see the joints.” 182 Donovan testified that the mason who did the work could have hid

the larger joints if he “had simply used a smaller tool [or] tooled the joints with a smaller

runner.” 183 Donovan concluded that “there is a way to hide those joints…, if you had your act

together.” 184 Donovan confirmed that he would have been able to complete the brickwork,

rather than removing the existing work and starting over, for about 50 percent less than what

he charged Defendants. 185




178
    Trial Transcript B at 135 (citing Robert Donovan Invoice, JX28).
179
    Trial Transcript B at 140.
180
    Trial Transcript B at 140.
181
    Trial Transcript B at 140-41.
182
    Trial Transcript B at 141.
183
    Trial Transcript B at 141.
184
    Trial Transcript B at 141.
185
    Trial Transcript B at 141.

                                                      22
iii. Eric Korpon

         Defendants called Eric Korpon (“Korpon”), a licensed home inspector and the single

member of Super Snooper, LLC, a home inspection company. 186 Korpon testified that he

conducts home inspections using a framework called “the American Society [of] Home

Inspectors Standards of Practice,” which is “a five- or six-page statement of what you should

look for and what you should observe and how you should report it,” and which is adopted by

the State of Delaware. 187 Based on the Standards of Practice, Korpon uses a two-page

checklist that he goes through when he inspects a property. 188 Korpon described what he

identified as deficiencies in the construction of the deck, including the fact that the deck was

attached to the vinyl siding, rather than to the house itself. 189 Korpon testified that he

observed evidence that the deck was moving away from the house due to the improper way it

was connected. 190 Korpon testified that the construction of the deck was not in keeping with

the best practices as outlined in the Deck Builder’s Guide, a publication that is widely used in

the industry. 191 Korpon also cited other deficiencies including the insufficient and improper

use of joist hangers, 192 and the fact that the joists should overlap where they meet the support

beam, rather than simply abutting each other. 193



186
    Trial Transcript C at 57. Plaintiff’s counsel requested voir dire, and the Court granted the request. Upon voir
dire, Korpon clarified that he did not become a Delaware licensed home inspector until 2013 because Delaware
did not regulate the home inspection trade prior to that date. Trial Transcript C at 63. Korpon confirmed that he
was practicing under American Society of Home Inspectors (“ASHI”) standards prior to 2012, but he could not
confirm whether he became an ASHI-certified master inspector before or after he completed the home inspection
in the instant case. Trial Transcript C at 64. Plaintiff’s counsel was still hesitant to stipulate to Korpon’s
expertise, but the Court allowed the testimony, indicating that the Court is satisfied that by at least 2009, Korpon
was sufficiently educated and experienced to be considered an expert. Trial Transcript C at 66.
187
    Trial Transcript C at 62.
188
    Trial Transcript C at 62.
189
    Trial Transcript C at 68.
190
    Trial Transcript C at 69.
191
    Trial Transcript C at 69.
192
    Trial Transcript C at 70-71.
193
    Trial Transcript C at 73.

                                                        23
         Korpon testified that the brick veneering was roughly 80% complete when he

inspected the home and that it only covered the porch area. 194 Korpon testified that he

observed several deficiencies with the brickwork, including a gap between the siding and

brick veneer, a lack of drainage holes, which are necessary to prevent water from building up

behind the brick façade, discoloration in the mortar, and the large size of the joints.195

Korpon testified that mortar color varied “[not] drastically, but observably,” and that the

defects were striking because the house was new construction, which he would not expect to

exhibit such imperfections. 196 Korpon also testified that that there was no footing for the

front porch steps. 197

         Korpon testified that the finish on the hardwood flooring “was rough and it was

cupped in places.” 198 He explained that the finish on the floor looked like it had not been

sanded in between coats and that there was sawdust in the varnish itself. 199 Korpon testified

that the cabinets were warped such that several of the cabinet doors did not close. 200 Korpon

explained that this warping could be due to humidity. 201 Korpon testified that at the time he

inspected the home the air conditioning system was installed, but the heating system was

not. 202 He testified that it is usually risky to operate an air conditioning system when the

temperature is lower than 65 degrees. 203 The upshot was that, at the time of Korpon’s


194
    Trial Transcript C at 74.
195
    Trial Transcript C at 75-77.
196
    Trial Transcript C at 77-78. Korpon testified that if the house had been older, rather than new construction,
this would have affected his assessment of the mortar defects. He explained, “It [i.e., had the house been old
rather than new construction] would have made a difference in how I reported it. Because the existing house
could have had repairs; it’s got the history. It’s like a used car, you know, a couple of scratches are expected.
But a new house[,] you have a right to have it done all the same.”
197
    Trial Transcript C at 81.
198
    Trial Transcript C at 79.
199
    Trial Transcript C at 79.
200
    Trial Transcript C at 80.
201
    Trial Transcript C at 80.
202
    Trial Transcript C at 84.
203
    Trial Transcript C at 84.

                                                        24
inspection in October, neither the heat nor the air conditioning could be run—the former

because it was not installed and the latter because the temperature was too low. 204 Korpon

also testified that at the time of his inspection the wrong size well pump was installed and that

the crawl space was uninsulated. 205

         On cross-examination, Korpon confirmed that he did not have a copy of the contract at

the time he conducted his home inspection. 206 Korpon testified that he had looked over the

plans for the home but that he did not review them in detail. 207 Korpon testified that he does

not consider himself qualified to evaluate plans as he is not an architect. 208 Korpon testified

that while his inspection report noted numerous solid wood interior doors as not completely

painted and appearing warped, he could not specifically identify which doors these were. 209

Korpon also confirmed that he only visually inspected the roof from the ground because it

was raining on the day of the inspection and hence not safe for him to climb up on the roof. 210

Korpon noted that other items appeared unfinished, including loose wires hanging in the

attic 211 and a wash sink not being installed. 212 However, Korpon admitted that he did not

actually determine whether or not the loose wires were attached to anything in the house and

that Defendants were the ones who told him that the wash sink should have been installed. 213




204
    Trial Transcript C at 85.
205
    Trial Transcript C at 87-88.
206
    Trial Transcript C at 93.
207
    Trial Transcript C at 93-94.
208
    Trial Transcript C at 94.
209
    Trial Transcript C at 96.
210
    Trial Transcript C at 94.
211
    Trial Transcript C at 97
212
    Trial Transcript C at 98.
213
    Trial Transcript C at 97-98.

                                               25
D. Carey’s Examination by the Defense

         Defendants called Carey as their final witness. Carey confirmed that he did not

complete the home or obtain the certificate of occupancy. 214 Carey testified that the air

conditioning system became operational around the time when the cabinets were installed, but

that the furnace was not installed at that time. 215 Carey testified that it was his decision to

stop work on the project. 216 Carey testified that while he did not want to stop work, he felt

that he had to because he was not getting paid. 217

         After Carey’s examination by the Defense, Plaintiff recalled Carey to respond to a few

points regarding the expert testimony in the case. 218 Carey testified that, contrary to Korpon’s

findings, he did not find any problems with the interior doors. 219 Carey also testified that the

numbers quoted by McDaniel to finish projects such as the driveway and decorative shutters

included a higher markup than he would use 220 and disputed the length of time the experts

estimated to complete these projects. 221 Concerning the deck, Carey testified that some of the

apparent deficiencies were due only to the fact that he was not finished with the deck yet.222

Carey testified that he had originally installed an adequate footer for the porch steps but tore it

out and replaced it because Defendants were not happy. 223




214
    Trial Transcript C at 101.
215
    Trial Transcript C at 102.
216
    Trial Transcript C at 102.
217
    Trial Transcript C at 102-103.
218
    Trial Transcript C at 104.
219
    Trial Transcript C at 105.
220
    Trial Transcript C at 105-106.
221
    Trial Transcript C at 110
222
    Trial Transcript C at 111.
223
    Trial Transcript C at 113.

                                                26
                                  III. POST-TRIAL CLOSING STATEMENTS

A. Plaintiff’s Statement

         Plaintiff reiterates its contention that the parties’ relationship deteriorated in April

2009 when Carey requested payment for the allegedly extra work. 224 Plaintiff says that

despite the disagreement about the extra work, Carey continued to work toward completion of

the home. 225 Plaintiff alleges that the parties came to an agreement in May 2009 under which

Defendants would pay approximately half the amount that Plaintiff requested. 226 Defendants

subsequently paid the sixth draw, but did not pay the amount for the “extras.” 227 Plaintiff

alleges that after around this time, “nothing Carey did was right” in the eyes of Defendants. 228

Plaintiff says that Defendants unfairly blamed Carey for the scheduling of the cabinet

installation and resulting damage, kept demanding extra work without offering additional

payment, and threatened Plaintiff with litigation if Carey did not acquiesce to their

demands. 229

         Plaintiff says that the breaking point was when Defendants refused to pay the seventh

draw of $30,000 for completion of the exterior of the home. 230 Plaintiff maintains that the

house was “substantially complete” at the time the seventh draw was requested, requiring

only “installation of exterior home fixtures (lights, gutters, and shutters), interior vent covers,

appliances, carpet, a concrete driveway, three posts, three locks, crawlspace, toilets, a water

heater, and the balance of a brick veneer.” 231 Plaintiff says that Defendants’ refusal to pay the

seventh draw left it with $20,000 in outstanding subcontractor bills and without the majority

224
    Plaintiff’s Statement, Item 69, at 1.
225
    Plaintiff’s Statement, Item 69, at 1.
226
    Plaintiff’s Statement, Item 69, at 1.
227
    Plaintiff’s Statement, Item 69, at 1.
228
    Plaintiff’s Statement, Item 69, at 1.
229
    Plaintiff’s Statement, Item 69, at 1-2.
230
    Plaintiff’s Statement, Item 69, at 2.
231
    Plaintiff’s Statement, Item 69, at 2.

                                                 27
of the expected profit. 232          Plaintiff argues that Carey intended to finish the house, but

Defendants wanted more than the contract required and were not willing to pay for the

extras. 233



i. Breach of Contract

         Plaintiff maintains that Defendants breached the contract by failing to pay the seventh

draw at Carey’s request. 234 Mrs. Myers testified that the seventh draw was not paid because

the driveway, deck, brick veneer and steps were not complete; the outside fixtures and

shutters were not installed; and the bathtub hardware installed incorrectly. 235 However, says

Plaintiff, only two of the items cited by Mrs. Myers are truly on the exterior of the house—the

fixtures and the brick veneer. 236 Plaintiff maintains that the driveway and the deck constitute

“exterior work on the property,” rather than exterior work on the house, and were not required

to be complete for the sixth draw. 237 Further, Plaintiff maintains that the deck was not

complete because Defendants had changed their mind and wanted the more expensive

composite decking, and the brick veneer was “an extra” because Defendants wanted it to

cover a more extensive area than in the original plans and because it required special order

jumbo brick. 238

         Plaintiff argues that even if the complaints cited by Defendants might have given rise

to a claim for damages if not completed by the end of the job, they were not so significant as

to justify the Defendants in withholding the seventh draw; “a slight breach by one party, while


232
    Plaintiff’s Statement, Item 69, at 2.
233
    Plaintiff’s Statement, Item 69, at 2.
234
    Plaintiff’s Statement, Item 69, at 6.
235
    Plaintiff’s Statement, Item 69, at 6.
236
    Plaintiff’s Statement, Item 69, at 6.
237
    Plaintiff’s Statement, Item 69, at 6.
238
    Plaintiff’s Statement, Item 69, at 6.

                                                    28
giving rise to an action for damages, will not necessarily terminate the obligations of the

injured party to perform under the contract.” 239 Plaintiff argues that the incomplete items—

the shutters and light fixtures not yet being installed, the brick veneer not being finished under

the circumstances, and the hardware on the tub being improperly installed—simply did not

rise to the level of material breach such as would justify breach by Defendants. 240



ii. Unjust Enrichment

         Plaintiff argues that it is also entitled to payment for what it has identified as the

“extras.” 241 It is Plaintiff’s position that Defendants “wanted a more expensive home than

they were willing to pay for” and were looking to get “Something for Nothing.” 242 Plaintiff

concedes that Carey failed to provide Mr. Myers with change orders prior to the completion

of most of the extra work. 243 However, Plaintiff maintains that Carey discussed these changes

with Mr. Myers and told him that they would be billed—based on costs for time and

materials—at a later date. 244 Plaintiff says that when Carey finally submitted a bill for the

extras, he was met by anger and a refusal to pay from Defendants. 245 Plaintiff says that the

parties later entered into an agreement under which Defendants would pay roughly half of the

requested amount for the extras, but Defendants subsequently reneged on this promise and

decided that they did not have to pay for any of the extra work. 246




239
    Plaintiff’s Statement, Item 69, at 6 (quoting BioLife Solutions v. Endocare, 838 A.2d 268, 278 (Del. Ch.
2003)).
240
    Plaintiff’s Statement, Item 69, at 6.
241
    Plaintiff’s Statement, Item 69, at 7.
242
    Plaintiff’s Statement, Item 69, at 7.
243
    Plaintiff’s Statement, Item 69, at 7.
244
    Plaintiff’s Statement, Item 69, at 7.
245
    Plaintiff’s Statement, Item 69, at 7.
246
    Plaintiff’s Statement, Item 69, at 7.

                                                       29
         Plaintiff cites the trial testimony of Mrs. Myers as evidence of Defendants’

unreasonable expectations and “Something for Nothing” attitude. For example, Mrs. Myers

testified that “nothing” was changed or deleted from the original plans in order to get the price

down by $43,000. 247 Plaintiff says that while Mrs. Myers insisted in her May 2009 letter that

the circle top windows were included in the plans, she was forced to concede at trial that they

were not. 248 Similarly, Plaintiff argues that Defendants’ attitude of “entitlement” appears in

the same May 2009 letter where Mrs. Myers identifies various items of extra work as “nickel

and dime,” which she testified meant that these items were of little expense and hence she did

not think that she should have to pay for them. 249 Plaintiff argues that it should recover for

extra work under the doctrine of quantum meruit, which requires the performing party to

“establish that it performed services with an expectation that the receiving party would pay

for them, and that the services were performed under circumstances that should have put the

recipient on notice of the performing party’s expectation of payment.” 250



iii. Defendants’ Counterclaims

         Plaintiff argues that Defendants’ counterclaim for breach fails because Defendants

materially breached first by withholding the seventh draw. 251 Plaintiff addresses Defendants’

argument that Carey breached first by failing to provide adequate assurance of performance

upon request in the September 9, 2009 letter and that this failure precludes Plaintiff’s action

for breach under 6 Del. C. §2-609. 252 Plaintiff argues that (1) 6 Del. C. §2-609 does not apply


247
    Plaintiff’s Statement, Item 69, at 7.
248
    Plaintiff’s Statement, Item 69, at 7 (citing Myers May 2009 letter, JX 15).
249
    Plaintiff’s Statement, Item 69, at 7 (citing Myers May 2009 letter, JX 15).
250
    Plaintiff’s Statement, Item 69, at 8 (citing Olsen v. T.A. Tyre General Contractor, 907 A.2d 146 (table), 2006
WL 2661140, *3 (Del. 2006)).
251
    Plaintiff’s Statement, Item 69, at 8.
252
    Plaintiff’s Statement, Item 69, at 8 (citing Hudson Letter, JX 18).

                                                       30
to the instant facts because it expressly applies to a contract for sale, but the instant contract is

a contract for services, and (2) Carey did provide adequate assurance in his September 18,

2009 response letter, in which Carey indicated his willingness to perform the contract

provided that the balance of the contract price was put into escrow. 253

         Concerning Defendants’ counterclaims for negligent supervision and breach of the

implied warranty of good quality and workmanship, Plaintiff similarly argues that Defendants

have failed to meet their burden. 254 Concerning negligent supervision, Plaintiff says that

Defendants would have had to prove: (1) Plaintiff has a duty to supervise and/or coordinate;

(2) Plaintiff did not properly supervise and/or coordinate; and (3) Defendants suffered

damages as a result. 255 Defendants’ main claims concern to installation of the hardwood

floors and the installation of the cabinets. 256 Regarding the flooring, Plaintiff argues that

there was no testimony that the damage was caused by the lack of HVAC or by the failure of

the wood to acclimate. 257 Regarding the cabinet installation, Plaintiff says that the installation

was scheduled by Defendants and that they were aware that the HVAC was not installed at

that time. 258

         Concerning Defendants’ claim for breach of warranty of good quality and

workmanship, Defendants have alleged that two items were not completed to Code and/or

industry standards: the roofing and the brick veneer. 259 Plaintiff says that these allegations

were based on a “very limited review of one area of the roof” by Defendants’ expert,



253
    Plaintiff’s Statement, Item 69, at 8-9 (citing Carey’s Letter, JX 19).
254
    Plaintiff’s Statement, Item 69, at 9.
255
    Plaintiff’s Statement, Item 69, at 8.
256
    Plaintiff’s Statement, Item 69, at 9.
257
    Plaintiff’s Statement, Item 69, at 9.
258
    Plaintiff’s Statement, Item 69, at 9-10. Further, Defendants are not seeking recovery for the damage to the
cabinets.
259
    Plaintiff’s Statement, Item 69, at 10.

                                                       31
McDaniel. 260 In addition, Plaintiff maintains that McDaniel’s estimates to fix the alleged

problems included unreasonably high markups. 261 Plaintiff cites Carey’s testimony that he

did install sufficient ties in the roof to satisfy the code requirements and that the home passed

the county roofing inspection. 262 Plaintiff says that Defendants did not present any testimony

showing that the brick veneer fell below industry standards or needed to be replaced. 263

Defendants’ expert, Korpon, noted various cosmetic flaws in the brick veneer as well as the

fact that it was incomplete. Defendants’ other expert, Donovan, testified that while the joints

in the mortar were a little thick and there was some variance in mortar color, neither of these

issues were serious enough to occasion removal of the existing veneer work. 264 Donovan

testified that he removed the existing work because Mr. Myers insisted that he did not like its

cosmetic appearance. 265

         Finally, Plaintiff alleges that Defendants have failed to make a claim for fraud and

misrepresentation because the original contract did not indicate that Plaintiff was an LLC.266

However, Plaintiff says that there was no evidence of malicious intent, intent to conceal the

existence of the LLC, or to defraud Defendants. 267 Plaintiff points out that the LLC was

identified in later communications with Defendants when Carey presented change orders. 268

Further, Mrs. Myers despite Defendants’ position that the LLC issue was important, Mrs.

Myers was unable to plausibly articulate why this was the case. 269 The record shows that

Defendants dealt with various LLCs during the construction of their home, and they did not

260
    Plaintiff’s Statement, Item 69, at 10.
261
    Plaintiff’s Statement, Item 69, at 10.
262
    Plaintiff’s Statement, Item 69, at 10.
263
    Plaintiff’s Statement, Item 69, at 10.
264
    Plaintiff’s Statement, Item 69, at 10-11.
265
    Plaintiff’s Statement, Item 69, at 11.
266
    Plaintiff’s Statement, Item 69, at 11.
267
    Plaintiff’s Statement, Item 69, at 11.
268
    Plaintiff’s Statement, Item 69, at 11 (citing Carey’s Letter, JX8).
269
    Plaintiff’s Statement, Item 69, at 11.

                                                         32
indicate any reservations about these LLCs. 270                  Concerning fraud, Plaintiff says that

Defendants offered no evidence of false statements or representations that would amount to

fraud. 271 Carey admitted that he failed to follow the contract by not preparing change orders

before additional work was completed. 272 However, Plaintiff maintains that this does not

constitute a false statement or misrepresentation because Carey had conversations with Mr.

Myers in which Carey indicated that the extras would be billed at a later date and that the

charges would be for time and materials. 273

        Plaintiff asks for contract damages in the amount of $37,305.06, together with interest

and reasonable attorney’s fees on its claims and asks that the Court find no liability on

Defendants’ counterclaims. 274



B. Defendants’ Statement

        Defendants argue that there are two crucial facts that underscore why Plaintiff’s claim

should fail and Defendants should prevail. First, Defendants argue that the “vague and

ambiguous” contract is the source of every dispute that led to breach and that, as the contract

was drafted by Plaintiff, the contract should be construed against Plaintiff. 275                      Second,

Defendants argue that Carey’s business was under-financed, leading Carey to violate the

Delaware Building Construction Payments Act, 6 Del. C. §3501 et seq.276 Defendants argue

that Carey should be held liable individually because he failed to disclose the agency

relationship and the identity of the principle; “[i]t is black letter agency law that an agent who

270
    Plaintiff’s Statement, Item 69, at 11 (citing Gutter Proposal, JX26; Receipts, JX30; AquaTech Invoice, JX35).
271
    Plaintiff’s Statement, Item 69, at 11.
272
    Plaintiff’s Statement, Item 69, at 11.
273
    Plaintiff’s Statement, Item 69, at 11.
274
    Plaintiff’s Statement, Item 69, at 12.
275
    Defendants’ Statement, Item 70, at 1-2 (citing Twin City Fire Ins. Co. v. Del. Racing Ass’n, 840 A.2d 624
(Del. 2003)).
276
    Defendants’ Statement, Item 70, at 1.

                                                       33
transacts business on behalf of another is individually liable thereon of at time of entering into

the transaction he fails to disclose his agency as well as the identity of his principal.” 277

        Defendants present intertwined claims for breach of contract and fraud. At bottom,

Defendants argue that Plaintiff and/or its agent Carey breached the contract by not completing

work on time and not completing it to the proper standard of workmanship as well as by

requesting extra payment for items that were supposed to be included in the original contract

price. Defendants argue that the reason Carey requested more money and requested payment

before the work that was supposed to trigger the payment was complete was that Carey

mismanaged the business’ money in violation of the Delaware Building Construction

Payments Act. 278

        Under the Act, general contractors hold money or funds from the homeowner in trust

for material providers, laborers, and subcontractors. 279               “No contractor, or agent of a

contractor, shall pay out, use[,] or appropriate any moneys or funds… until they have first

been applied to the payment of the full amount of all moneys due and owing by the contractor

to all persons…” 280 Defendants ask the Court to recall Defense Exhibit #2. 281 Defendants

point out that, prior to the deposit of the Defendants’ first payment, the balance in Carey’s

operating account was only $532.77. 282 Defendants point out that immediately after their

initial payment of $30,000 was deposited, Carey paid various personal expenses out of the

account, including his electric bill, groceries, mortgage, and credit card. 283 By the end of the

next day after the deposit was made, Carey had spent approximately $25,000 of Defendants

277
    Defendants’ Statement, Item 70, at 2 (citing Seaford Steel Products v. Tauber, 1987 WL 18427 (Del. Super.
Ct. Oct. 6, 1987)).
278
    Defendants’ Statement, Item 70, at 3.
279
    Defendants’ Statement, Item 70, at 3 (citing 6 Del. C. §3502).
280
    Defendants’ Statement, Item 70, at 3 (citing 6 Del. C. §3503).
281
    Defendants’ Statement, Item 70, at 3 (citing Checkbook Stubs, JX14).
282
    Defendants’ Statement, Item 70, at 3 (citing Checkbook Stubs, JX14).
283
    Defendants’ Statement, Item 70, at 3 (citing Checkbook Stubs, JX14).

                                                      34
money on things not related to Defendants’ house. 284 Carey’s only explanation at trial was

that he keeps “crappy” business records. 285 Defendants argue that Carey needed to request

the sixth draw early (and request money for “extras”) because he had already claimed his

overhead and profit ($25,000 worth) before construction even began and hence needed the

additional funds to continue work on the house. 286

        Defendants argue that the contract explicitly states that Draw #6 was due when the

exterior work was complete, but “[m]ost of the larger jobs associated with the exterior

completion were not complete when Draw #6 was requested—and paid,” including the

driveway, deck, gutters, front porch brick veneer, front steps, and outside lighting fixtures.287

Defendants claim that they paid Draw #6 before these items were complete because Carey

refused to work otherwise. 288 Plaintiff argues that Defendants breached by failing to pay the

seventh draw and the extras; however, Defendants maintain that Plaintiff breached long

before the seventh draw was ever requested by (1) using approximately $25,000 of

Defendants’ money to pay personal expenses, (2) demanding the sixth draw before the

exterior work was complete, (3) accepting the sixth draw payment but not finishing the

exterior work as promised, and (4) billing Defendants for extras without executing change

orders. 289

        Carey stated that he stopped work because the seventh draw was not paid, and

Defendants admit that they did not pay the seventh draw. 290 However, Defendants argue that

they were justified in not making payment when the work required by the sixth draw was still


284
    Defendants’ Statement, Item 70, at 3 (citing Checkbook Stubs, JX14).
285
    Defendants’ Statement, Item 70, at 4.
286
    Defendants’ Statement, Item 70, at 4.
287
    Defendants’ Statement, Item 70, at 5.
288
    Defendants’ Statement, Item 70, at 5.
289
    Defendants’ Statement, Item 70, at 6.
290
    Defendants’ Statement, Item 70, at 6.

                                                      35
not complete. 291 Defendants explain, “[i]t’s only logical that if a client has paid $30,000 for

work that has not been completed, that that same client is not going to pay another $30,000

when that previous work has still not been completed.” 292 Defendants argue that they did not

have a “something for nothing” attitude and did not expect to get a $289,000 house for

$246,000. 293 Defendants mention various concessions that they made to bring the price

down, including taking responsibility for the cabinets, eliminating the single-car garage, and

lowering the flooring allowance. 294

        Defendants argue that Plaintiff’s quantum meruit argument for the alleged “extras”

must fail because the contract clearly establishes the relationship of the parties. 295 “Delaware

law is clear that quantum meruit is not available when an express contract establishes the

relationship of the parties.” 296 Defendants argue that Plaintiff has ignored the clear dictate of

the contract: “Any alterations or changes from the specifications involving extra cost will be

executed only upon written change orders, and will become an extra charge over and above

the proposed price…” 297          Carey did not execute change orders for any of the extras

claimed. 298

        Finally, Defendants assert an affirmative defense under 25 Del. C. §2705, which

entitles an owner to request from a contractor a list of all persons who have provided labor or

materials used on the property. 299 The statute states that a contractor who fails to provide the

list within 10 days is not entitled to any further payments from the owner until the list is

291
    Defendants’ Statement, Item 70, at 6.
292
    Defendants’ Statement, Item 70, at 6.
293
    Defendants’ Statement, Item 70, at 6.
294
    Defendants’ Statement, Item 70, at 6.
295
    Defendants’ Statement, Item 70, at 8.
296
    Defendants’ Statement, Item 70, at 8 (citing Daystar Sills v. Anchor Investments, 2007 WL 1098129 (Del.
Super. Ct. Apr. 12, 2007)).
297
    Defendants’ Statement, Item 70, at 7.
298
    Defendants’ Statement, Item 70, at 7.
299
    Defendants’ Statement, Item 70, at 10.

                                                      36
furnished. 300 Defendants argue that the lists that Carey provided to Defendants upon request

were incomplete and that Carey has yet to provide a comprehensive written list, hence

Defendants do not owe any further payments. 301 Defendants state that Plaintiff’s contention

that 25 Del. C. §2705 is limited to mechanics’ liens is incorrect. 302

         Concerning damages, Defendants argue that their counterclaim is based both on

completion costs and remediation costs.         In other words, Defendants argue that, having

breached, Plaintiff is liable for the amount necessary to complete the house and bring the

workmanship up to the level that Defendants reasonably expected. 303 Defendants provide an

itemized list of fourteen items that Defendants allege are either incomplete, were completed

defectively, or were completed by Defendants after Carey left the job. 304 These items include

the driveway, the shutters, the deck, and the brick veneer on the front porch. 305 Further, with

respect to items such as the driveway, which Carey claimed he could complete at less than the

ordinary market price, Defendants argue that Plaintiff is liable for the cost of the job on the

open market. 306 In total, Defendants argue that they are entitled to $21,599.08, together with

costs of bringing the instant litigation, expert costs, “and such other relief as the Court may

deem appropriate.” 307




300
    25 Del. C. §2705.
301
    Defendants’ Statement, Item 70, at 10.
302
    Defendants’ Statement, Item 70, at 10.
303
    Defendants’ Statement, Item 70, at 10.
304
    Defendants’ Statement, Item 70, at 10-14.
305
    Defendants’ Statement, Item 70, at 10-14.
306
    Defendants’ Statement, Item 70, at 10.
307
    Defendants’ Statement, Item 70, at 15.

                                                37
                                      IV. STANDARD OF REVIEW

        The Court is the finder of fact in a bench trial. 308 The plaintiff must prove each

element of a claim by a preponderance of the evidence, meaning that the Court shall find in

favor of the party upon whose side “the greater weight of the evidence is found.” 309 Because

the Court is the finder of fact, it is up to the Court to weigh the credibility of witnesses and

resolve conflicts in witness testimony. 310



                                             V. DISCUSSION

A. Preliminary Issues

        The major issue in this case is which party was the first to materially breach the

contract. However, before addressing this issue, the Court considers several secondary issues

raised by the parties.



i. Plaintiff’s Unjust Enrichment Claim

        Plaintiff has claimed both breach of contract and unjust enrichment for the “extras”

that Carey allegedly included in the home without being paid for them. 311                       It is well

established in Delaware that “[g]enerally, quantum meruit is considered only if the

relationship of the parties is not governed by an express contract.” 312 However, Delaware

courts have recognized that a party may recover under a quantum meruit theory, even in the

presence of an express contract, where the performing party establishes “that it performed



308
    Pencader Associates, LLC v. Synergy Direct Mortg. Inc., 2010 WL 2681862, at *2 (Del. Super. June 30,
2010).
309
    Id. (quoting Pouls v. Windmill Estates, LLC, 2010 WL 2348648, at *4 (Del. Super. June 10, 2010)).
310
    Id. at *3.
311
    Complaint, Item 1, at 2-3.
312
    Daystar Sills, 2007 WL 1098129 at *4.

                                                     38
services with an expectation that the receiving party would pay for them, and that the services

were performed under circumstances which should have put the recipient on notice that the

performing party expected to be paid by the recipient.” 313 Courts have specifically applied

this principle to change orders. In R.E. Haight & Associates v. W.B. Venables & Sons, the

court held that the plaintiff’s performance of work at the behest of the defendant, combined

with the defendant’s subsequent promise of payment, effectively waived the contract

provision requiring a written change order, allowing the plaintiff to sustain a claim for

quantum meruit. 314

        In the instant case, the parties dispute whether “extras” identified by Carey were in

fact extras or whether they were supposed to be included in the original contract price. At

trial, Mrs. Myers testified that big ticket items on the list of “extras” were supposed to be

included in the original contract. 315 These big ticket items included the circletop windows

(which Mrs. Myers said were part of the original house plans) and “extra” porch brickwork

(because Mrs. Myers said that the original agreement was for the entire porch to be bricked

and Defendants were not previously informed that the bricks were “oversized”). 316

Concerning less expensive items, such as framing out a medicine cabinet and adding extra

receptacles in the kitchen and garage, Mrs. Myers testified that she considered these trivial

“nickel and dime” expenses that the contractor ought to throw in. 317 On the other hand, Carey

testified that these items were all “extras” that Defendants requested subsequent to the

contract. 318 The Court finds the evidence in equipoise on the issue of whether these items


313
    R.E. Haight & Associates v. W.B. Venables & Sons, 1996 WL 658969, *4 (Del. Super. Ct. Oct. 30, 1996)
(citing Construction Systems Group v. Council of Sea Colony, Phase I, 1995 WL 622421 (Del. Sept. 28, 1995)).
314
    Haight & Associates, 1996 WL 658969 at *4.
315
    Trial Transcript B at 37-44.
316
    Trial Transcript B at 38-39.
317
    Trial Transcript C at 13-14.
318
    Trial Transcript A at 62.

                                                     39
were included in the original contract or truly “extras” as Carey claims. Because the burden is

on Plaintiff to prove its claim, the Court finds no damages for Plaintiff under the unjust

enrichment theory. Nonetheless, it is undisputed that after Carey presented the bill, the parties

subsequently agreed that Defendants would pay $4,522, roughly half of the requested

amount. 319 The Court finds that the parties entered into an additional contract under which

Defendants agreed to pay Plaintiff $4,522 for the alleged extras, and hence Defendants may

be liable in this amount under a contract theory. The Court will consider this issue along with

the main allegation of breach below.



ii. Alleged Violation of Delaware Building Construction Payments Act

         Defendants have alleged that Carey engaged in misconduct with respect to the

allocation of money that Defendants paid him to fund the construction in violation of 6 Del.

C. §3501 et seq. 320 While Defendants presented evidence of Carey’s alleged comingling of

business and personal funds at trial, Defendants did not raise this specific allegation until

trial. 321 This allegation does not appear in the Counterclaim and is not identified as among

the issues of law in the Pretrial Stipulation. 322 For this reason, the Court will not consider this

claim.



iii. Fictitious Business Name and LLC Issue

         In the Counterclaim, Defendants argued that Plaintiff violated 6 Del. C. §3101 by

deceptively using the fictitious name “Carey’s Custom Home Construction” when the actual

319
    Trial Transcript A at 67 (citing Extras Agreement, JX10).
320
    Defendants’ Statement, Item 70, at 1. There is a private right of action under 6 Del. C. §3507-3509. See, e.g.,
Rays Plumbing & Heating Service v. Stover Homes, 2010 WL 8250838, *2 (Del. Super. Ct. Dec. 15, 2010).
321
    Trial Transcript A at 123.
322
    Pretrial Stipulation, Item 62, at *4.

                                                       40
name of his business is “Carey’s Home Construction.” 323 Subsequent to their Counterclaim,

Defendants have further alleged that they were unaware that the entity with which they were

contracting was an LLC rather than a sole proprietorship and suggest that Carey acted in bad

faith to hide the nature of his company. 324

        6 Del. C. §3101 requires a corporate entity doing business under a trade name to

register its true corporate identity with the Prothonotary. 325 The penalties for violation of the

statute are fines and/or imprisonment. 326 Delaware courts also found that failure to comply

with the requirement may preclude the corporate entity from asserting certain rights in

litigation. 327 However, there is no private right of action under 6 Del. C. §3101 itself; and

violation of 6 Del. C. §3101 does not prevent a business entity from contracting, 328 nor does it

deny the entity access to the courts. 329

        Defendants have not proven by a preponderance of the evidence that Carey acted in

bad faith to conceal the nature of his business, that Defendants could not have easily

discovered the nature of Carey’s business if it were truly important to them, or that

Defendants suffered any damages as a result of not knowing that Carey’s business was an

LLC. Carey testified that he began his business as a sole proprietorship, which he later




323
    Answer, Item 12, at 7-8.
324
    Trial Transcript B at 150.
325
    King v. Miyata Bicycle of America, 1993 WL 141065, *1 (Del. Super. Ct. Apr. 20, 1993).
326
    6 Del. C. § 3106
327
    King, 1993 WL 141065 at *1. In King, the plaintiff attempted to ascertain the true identity of the defendant
by contacting the Prothonotary. This effort failed because defendant had violated the statute by not registering
its name with the Prothonotary. Relying on Bechtel v. Robinson, 886 F.2d 644 (3d Cir. 1989), the court held that
the defendant was equitably estopped from asserting the statute of limitations as a defense. However, upon its
Motion for Reargument, the defendant presented the court with photographs of the store with the business
license, indicating the true corporate name, prominently displayed. The court reversed its holding on equitable
estoppel finding that, unlike in Bechtel, the plaintiff had a straightforward means of discovering the true
corporate identity—by going to the store and observing the posted license.
328
    35 Virginia v. Tuttle, 1987 WL 12897, *4 (Del. Ch. June 26, 1987).
329
    Golden v. Bellevue Management, 1986 WL 545143, *1 (Del. Com. Pl. June 6, 1986).

                                                      41
converted to an LLC for worker’s compensation reasons. 330 Carey testified that he did not

believe that the difference between a sole proprietorship and an LLC was material with

respect to the relationship with his customers; he explained, “I thought it was the same thing.

I mean, me running the business one way or the other, I figured it was still me.” 331

         Carey also testified that the trade of his business is Carey’s Custom Home

Construction; that he intended the LLC to have the same name, but his accountant left out the

word “Custom” when he submitted the paperwork creating the LLC; and that he was unaware

of the omission until he became involved in the instant litigation. 332 The Court finds Carey’s

testimony credible. Mrs. Myers confirmed that the business is in fact identified as an LLC on

various documents, including the May 2009 bill for the alleged extras and a Change Order. 333

Mrs. Myers testified she did not notice the “LLC” designation on these documents, but the

Court finds that the Defendants had at least constructive notice that they were dealing with an

LLC. Further, while Mrs. Myers testified at trial that “it would have mattered” to Defendants

whether Plaintiff was a sole proprietorship or an LLC, she was unable to articulate why. 334

Since the inception of the instant litigation, Defendants have been unequivocally aware that

Plaintiff is an LLC, and the Court finds that there has been no prejudice or other damages to

Defendants from any previous confusion on this issue.




330
    Trial Transcript A at 22-23.
331
    Trial Transcript A at 169.
332
    Trial Transcript A at 22-24.
333
    Trial Transcript C at 13-14 (citing Change Order and Bill, JX8).
334
    Trial Transcript B at 150.

                                                       42
iv. Consumer Fraud

        Defendants have alleged that Plaintiff engaged in “consumer fraud” by failing to

prepare and present change orders to Defendants for the alleged extras. 335 The contract

specifically provides, “Any alterations or changes from the specifations [sic] involving extra

cost[s] will be executed only upon written orders.” 336 To sustain a claim of common law

fraud, a party must allege: (1) a false representation, usually one of fact; (2) the other party’s

knowledge that the representation was false or reckless indifference to the truth; (3) an intent

to induce the injured party to act or refrain from acting; (4) the injured party acted or refrained

from acting in justifiable reliance; and (5) resulting damages. 337 Delaware law also provides a

cause of action under the Consumer Fraud Act, 6 Del. C. § 2511 et seq., which differs from

traditional legal and equitable actions for fraud in three ways: Under the Consumer Fraud Act,

(1) a negligent misrepresentation is sufficient to violate the statute; 338 (2) the plaintiff need

not demonstrate actual reliance; and (3) the plaintiff need not prove the defendant’s intent to

induce action/refraining from action. 339

        In the instant case, despite using the term “consumer fraud,” Defendants have not

specifically addressed or proven the elements of either common law fraud or consumer fraud

under 6 Del. C. § 2511 et seq. Defendants have not proven that Plaintiff, negligently or

otherwise, made a false representation—that Plaintiff did not fully intend to execute change

orders for any modifications to the construction plans. Carey suggested in his trial testimony

that when changes came up during the construction process, he just kept track of them himself


335
    Answer, Item 13, at *7.
336
    Contract, JX5.
337
    Commonwealth Construction v. Cornerstone Fellowship Baptist Church, 2006 WL 2567916, *25 (Del.
Super. Ct. Aug. 31, 2006).
338
    However, in the case of an omission or concealment, the defendant must have intended that others rely on the
omission or concealment. Stephenson v. Capano Development, 462 A.2d 1069, 1074 (Del. 1983).
339
    Id.

                                                      43
instead of executing formal change orders because it was more convenient and as a favor to

Defendants because contractors usually charge for change orders. 340

        The Court finds Carey’s testimony credible that the representation in the contract was

not false because there is no evidence that Carey did not intend to comply with the change

order provision at the time the contract was made. The Court accepts Carey’s representation

that he subsequently failed to comply with the change order provision out of convenience.

While this may have been sloppy business practice, it is not evidence of fraud. While

Defendants have not made a claim for fraud, the Court will consider Carey’s failure to comply

with the change order provision as part of Defendants’ counterclaim for breach of contract,

addressed below.



v. Affirmative Defense under 25 Del. C. §2705

        Defendants have argued an affirmative defense under 25 Del. C. §2705. Section 2705

appears within the Delaware mechanics’ lien statute, 25 Del. C. §2701 et seq. The purpose of

Section 2705 “is to permit an owner to learn the identity of the persons who may obtain

mechanics' liens on the owner's property, and if the contractor does not supply the owner with

a list of persons who may obtain mechanics' liens, then the contractor ‘shall not avail himself

of any provisions' of the mechanic's lien statute.” 341 The Court finds that 25 Del. C. §2705 is

not applicable to the instant case as no mechanics’ lien was filed. 342




340
    Trial Transcript A at 56.
341
    Rockland Builders v. Endowment Management, 2006 WL 2053418, *3 (Del. Super. Ct. July 10, 2006).
342
    Trial Transcript A at 167.

                                                   44
B. Breach of Contract

        “A party is excused from performance under a contract if the other party is in material

breach thereof.” 343 Conversely, a slight breach by one party, while giving rise to an action for

damages, does not terminate the obligations of the injured party under the contract. 344 Failure

to perform by the injured party after a non-material breach constitutes breach of contract by

the injured party. 345 It is well settled that, “[t]he party first guilty of a material breach cannot

complain if the other party subsequently refuses to perform.” 346 Material breach acts as a

termination of the contract going forward, abrogating any further obligations to perform by

the non-breaching party. 347 The non-materially breaching party may still, however, be liable

for damages for its own non-material breaches prior to the terminal, material breach. 348

        The question of whether a breach rises to the level of materiality “is one of degree”

and is determined by “weighing the consequences in light of the actual custom of men in the

performance of contracts similar to the one that is involved in the specific case. 349 The court

will weigh factors including, (1) the extent to which the injured party will be deprived of a

reasonably expected benefit; (2) the extent to which the injured party can be reasonably

compensated for any such loss; (3) the extent to which the party failing to perform will suffer

forfeiture; (4) the likelihood that the party failing to perform will cure his failure, taking into

account all of the circumstances including any reasonable assurances; and (5) the extent to

343
    BioLife Solutions v. Endocare, 838 A.2d 268, 278 (Del. Ch. 2003).
344
    Id.
345
    Id.
346
    Preferred Investment Services v. T & H Bail Bonds, 2013 WL 3934992, *11 (Del. Ch. July 24, 2013).
347
    Id. at *17 (holding that the defendant was excused from performance going forward after the plaintiff’s
material breach).
348
    Id. at *21 (“A party who first commits a material breach of a contract cannot enforce the contract going
forward. A non-breaching party, however, is not entitled to a windfall. The party in breach is entitled to
restitution for any benefit that he has conferred by way of part performance”) (internal quotation, citation
omitted).
349
    Id. (quoting Eastern and Heating v. Pike Creek Professional Center, 1987 WL 9610, *4 (Del. Super. Ct. Apr.
7, 1987) (citations omitted)).

                                                     45
which the behavior of the party failing to perform comports with the standards of good faith

and fair dealing. 350



i. Prior to the Termination of the Contract by Plaintiff, Neither Party’s Breach was Excused

by Prior Material Breach by the Other Party

         The parties in the instant case have both alleged breach against one another and have

both argued that the respective breaches are excused by the other party breaching first. The

Court finds that until Carey walked off the job, both parties had not fully complied with the

contract, but the breaches were minor and the parties were continuing to work within the

relationship created by the contract to address their disagreements.

         The relevant events are largely undisputed: Around May 2009, Carey presented

Defendants with the bill for the alleged extras.                  The parties subsequently agreed that

Defendants would pay $4,522. 351 Also around this time, Plaintiff requested the sixth draw.

Per the contract, the sixth draw was due “when exterior of house [was] complete.” 352

         At the time the sixth draw was requested, certain items outside the house were not

complete, including the driveway, brick veneer on the porch, deck, decorative shutters, and

gutters. Defendants maintain that all of these items are located on the outside of the house

and hence their not being complete means that the exterior of the house was not complete.353

Plaintiff has argued that only the items that were to be physically attached to the exterior of

the house counted for the sixth draw. 354 According to Plaintiff, the driveway and deck are not



350
    Id. (citing Restatement (Second) of Contracts §241 (1981)).
351
    Extras Agreement, JX10.
352
    Contract, JX5.
353
    Trial Transcript B at 44.
354
    Plaintiff’s Statement, Item 69, at 6.

                                                       46
part of the exterior of the house itself but rather are exterior work on the property. 355 Carey

also testified that work remaining on the brick veneer was “extra” because the brickwork was

to be more extensive than originally planned under the contract. 356 Nonetheless, even putting

aside the brick veneer, deck, and driveway, Plaintiff concedes that decorative shutters and

gutters were not complete at the time Carey requested the sixth draw. 357 Mrs. Myers testified

that Defendants paid the sixth draw after Carey assured them that that the outstanding exterior

items would be completed within two weeks. 358

         Carey requested the seventh draw around August 2009. Per the contract, the seventh

draw was due “when interior trim [was] installed.” 359 Carey testified that not only was the

interior trim completely installed by the time he requested the seventh draw, but it was

actually complete as of the time he requested the sixth draw. 360 However, Mrs. Myers

testified that not only were interior items left unfinished, but much of what was done was

done with poor workmanship. 361 Carey testified that Defendants refused to pay the seventh

draw, citing as the reason that the exterior (which was covered by the sixth draw) was still not

complete. 362 Carey testified that his response was to point out that he still had not been paid

for the “extras” for which Defendants has agreed to give him $4,522. 363 Carey confirmed that

when Defendants failed to tender either the $4,522 or the seventh draw he left the job without

completing it. 364



355
    Plaintiff’s Statement, Item 69, at 6.
356
    Trial Transcript A at 69.
357
    Trial Transcript A at 70.
358
    Trial Transcript B at 45; Trial Transcript C at 19.
359
    Contract, JX5.
360
    Trial Transcript A at 70.
361
    Trial Transcript B at 48-54.
362
    Trial Transcript A at 70.
363
    Trial Transcript A at 71.
364
    Trial Transcript A at 74.

                                                          47
        The Court finds that Plaintiff breached the contract first by not completing all of the

exterior items prior to the sixth draw. Even if the Court adopts Plaintiff’s position that some

of the incomplete items (e.g., the driveway and deck) should not be counted as part of the

exterior of the house, it is undisputed that other items (e.g., the shutters and gutters) that were

part of the exterior were incomplete.            However, looking to the Restatement factors for

determining the materiality of breach, the Court finds that this breach was not material and

did not give rise to any significant damages. 365 Defendants have presented no evidence that

they had reason at the time to doubt that Carey did not fully intend to complete the

outstanding items within a reasonable timeframe. Mrs. Myers specifically testified that Carey

reassured them that these items would be done within two weeks, and that this reassurance

was the impetus for Defendants tendering the sixth draw. 366

        The Court finds that Defendants subsequently breached by (a) not paying the $4,522

they had agreed to pay for the alleged “extras,” and (b) not paying the seventh draw when the

interior trim was largely complete. Mrs. Myers testified that there were three reasons why

Defendants withheld these two payments: (1) the exterior work, which was paid for by the

sixth draw, was still incomplete; (2) there was damage to the interior finishes due to Carey’s

delay in getting the HVAC up and running; and (3) Defendants suspected that Carey had

stopped work and was using their money on someone else’s house. 367

        Regarding the first reason, the Court has already determined that this was not a

material breach. Regarding the second reason, the Court determines that while it is more

likely than not that there were defects with Carey’s job performance, these defects did not rise

to the level of material breach. Defendants alleged that the hardwood floors and cabinets

365
    See Restatement (Second) of Contracts §241 (1981).
366
    Trial Transcript B at 45; Trial Transcript at 19.
367
    Trial Transcript B at 48-50.

                                                     48
warped because Carey installed them before the HVAC system was up and running and

because Carey left the house closed up during the summer. 368 Defendants have not claimed

damages for the cabinets. Mrs. Myers testified that Carey attempted to fix the warping of the

floors, at Defendants’ request, although Mrs. Myers testified that this only made the problem

worse. 369 Nonetheless, the Court finds that Carey’s attempt to cure the alleged problem

demonstrates that Plaintiff was still working within the agreement created by the parties.

Regarding the third reason, the Court does not accept Mrs. Myers contention that Defendants

reasonably believed that Carey had stopped work or that he was using Defendants’ money on

another job. Defendants have provided no support for these contentions other than Mrs.

Myers’ testimony that Carey appeared to stop working around May 15, 2009 and that when

Defendants inspected the home on July 3, 2009, it appeared that the house had been closed up

for a long time. 370 Further, Mrs. Myers’ testimony that Carey had stopped work as of May

15, 2009 is inconsistent with her subsequent testimony that work was done on the house over

the summer, including the installation of the well pump. 371

         While Defendants breached by failing to pay the seventh draw and the extra $4,522,

the Court finds that this breach did not rise to the level of materiality such as to excuse

Plaintiff’s subsequent breach by walking off the job. Carey testified that when he requested

these monies, Defendants told him that the exterior of the house was not complete and that

they could not give him any more money until it was finished. 372 While Carey has disputed

whether some of unfinished items on the outside of the house were covered by the sixth draw

(e.g., the driveway and the deck), he confirmed that other items (e.g., the shutters and the

368
    Trial Transcript B at 48-50.
369
    Trial Transcript B at 51.
370
    Trial Transcript B at 47-48.
371
    Trial Transcript B at 52-53.
372
    Trial Transcript A at 71.

                                              49
gutters) were not complete when they were supposed to be, which was at the time of the sixth

draw. 373 It is notable that, from Carey’s own account of events, Defendants did not simply

refuse to pay but suggested that their willingness to pay was conditioned on Carey’s finishing

the exterior work, which should have been completed at the time of the previous draw. It

appears to the Court that Carey had a reasonable path forward if he wanted to collect the

seventh draw—that is, to make a good faith effort to complete the outstanding exterior items.

            Carey’s subsequent abandonment of the job constituted a material breach, which

excused subsequent performance by Defendants. Rather than attempting to work things out

with Defendants, Carey left the job and gave no indication that he would return to finish the

outstanding work.               The Court finds that the breach was not in good faith since Carey

acknowledged that Defendants were withholding the seventh draw because Carey had not yet

completed the items due under the sixth draw. Instead of attempting to remedy the problem,

Carey decided that he was finished with the project.



ii. Summary of Breaches and Damages

            The Court finds that both parties breached the contract and neither party’s breach was

excused by prior material breaches by the other party prior to Carey’s abandonment of the

project. Defendants breached by failing to pay the seventh draw ($30,000) and the $4,522

that they had agreed to pay for the alleged extras. Thus, the Court finds Defendants liable to

Plaintiff in the amount of $34,522. However, this amount must be offset by the damages

resulting from Plaintiff’s own breach. Defendants are not liable for the final draw ($16,000)

as Carey materially breached by walking off the job and not completing the construction.



373
      Trial Transcript at 70.

                                                     50
        The Court finds that in addition to walking off the job, Plaintiff breached by failing to

complete the exterior work as of the time of the sixth draw and because his workmanship fell

below the reasonable standards of quality construction. The Court accepts the testimony of

Defendants experts McDaniel, Donovan, and Korpon, concerning the defects with Plaintiff’s

workmanship. 374       Defendants presented credible testimony from McDaniel concerning

inadequacy of the attic framing. 375           Plaintiff did not directly refute this testimony and

presented no contrary experts or evidence, photographic or otherwise. Instead, the testimony

offered by Plaintiff on the issue was vague. Plaintiff stated that he does what is required by

the plans but he did not recall what was required on Defendants’ home. 376 The Court finds

that the attic framing was inadequate, accepts McDaniel’s estimate, and awards damages to

Defendants in the amount of $8,000). 377

        Carey admitted that the decorative shutters and gutters, which were part of the exterior

of the house, were not completed at the time of the sixth draw. 378 The Court finds Defendants

entitled to the amounts for completion of these items. Defendants have presented evidence of

the actual amount ($850) that they paid to have the gutters completed, and the Court awards

this amount as damages. 379 Regarding the shutters, McDaniel testified that it would take

$1,800 to complete the job. 380 Carey testified that he would charge roughly $450 in materials

plus $25 per hour for installation, and that installation would take approximately 20 per set for
374
    Under the category of “Plaintiff’s workmanship,” the Court includes both work completed directly by
Plaintiff and/or work completed by laborers or subcontractors employed by Plaintiff. Hence, the Court considers
together Defendants’ claims both for poor workmanship and negligent supervision.
375
    Trial Transcript B at 104-108.
376
    Trial Transcript C at 110.
377
    McDaniel testified that her estimates include a 30-40% markup. Trial Transcript B at 122. She later agreed
with counsel characterization of her markup as generally 35%. Trial Transcript B at 129. Carey testified that he
would not use this high a markup to do the attic work proposed by McDaniel, but he did not indicate what would
be an appropriate markup in his opinion. Trial Transcript C at 110-111. For this reason, the Court accepts the
expert testimony of McDaniel.
378
    Trial Transcript A at 70.
379
    Gutter Proposal, JX26.
380
    Trial Transcript B at 101-102.

                                                      51
each of the ten sets. 381 Hence, the labor cost would be $25 x 3.33 hours = $83.25. However,

Carey did not clarify if he would add an additional markup for profit and overhead, or what

the additional markup would be. Because Carey’s testimony is unclear on the amount he

would charge for the shutters, the Court adopts McDaniel’s estimate and awards Defendants

$1,800 in damages for the shutters.

         Plaintiff has argued that the driveway was not part of the exterior of the house and

hence was not covered by the sixth draw. 382 The Court finds the contract ambiguous on this

point. The contract states only, “$30,000 due when exterior of house complete”; it does not

define what is included as “exterior.” 383 In keeping with the well-established principle that an

ambiguous contract is to be construed against its drafter, 384 the Court finds that the driveway

was included in the exterior work and should have been complete as of the sixth draw.

McDaniel estimated $12,000 to complete the driveway, which included a markup of between

25-40%. 385 Carey testified that a markup of 10-15% would be standard in the industry in

Sussex County. 386 The Court finds that McDaniel more likely than not that McDaniel’s

driveway estimate included her standard 35% markup. The Court accepts Carey’s testimony

that this markup is high and awards Defendants the estimated cost to complete the driveway

with a 15% markup, which is $10,221.20.

        Similarly, the Court accepts Defendants’ contention that the deck was also part of the

exterior work that should have been completed in the sixth draw. However, the Court also

accepts Carey’s testimony that the parties contracted for a treated lumber deck and that the

381
    Trial Transcript C at 107-108 (citing List of Incomplete Items, JX12).
382
    Plaintiff’s Statement, Item 69, at 6.
383
    Contract, JX5.
384
    Twin City Fire Ins. Co. v. Del. Racing Ass’n, 840 A.2d 624 (Del. 2003).
385
    Trial Transcript B at 101-102. McDaniel testified generally that she uses a 30-40% markup for jobs
completed by her. However, as the driveway would be completed by a subcontractor, there was some question
as to whether McDaniel was using a lower markup in the driveway estimate. See Trial Transcript C at 105.
386
    Trial Transcript C at 106.

                                                    52
reason the deck was not completed as of the sixth draw was that Mr. Myers told Carey not to

install the lumber decking. 387 Defendants have alleged that they spent a total of $10,574.35 to

complete the deck, $8,224.35 of which was for materials. 388                       Concerning the labor,

Defendants have submitted a cashed check written to another contractor with a note that says

“deck + paint.” 389 The Court finds that Defendants are not entitled to materials because they

refused the treated lumber, which was what they had agreed to under the contract. The Court

finds that Defendants are entitled to some credit for the labor to finish the deck, as this was

covered by the sixth draw. For this reason, the Court awards Defendants a credit towards the

cost of labor for completion of the deck in the amount of $2,000. 390

        The Court finds credible McDaniel’s testimony that interior doors were warped and

needed to be removed and reinstalled so as to fit and close properly. 391 As there was no

contrary testimony on the amount necessary to fix the doors, the Court accepts McDaniel’s

estimate of $2,000 and awards Defendants this amount.                     The Court also finds credible

Defendants’ claims for repairing damages to the tub and tile; 392 painting touch-up and

completion; 393 hardwood floor repair, and installing the correct water pump. 394 The Court

awards Defendants their undisputed claimed amounts of $200, $1,650, $2,665, and $400,

respectively.

        Regarding the brick veneer, the Court accepts the testimony of Defendants’ expert,

Robert Donovan, who testified that while the brickwork was not aesthetically ideal, it was

387
    Trial Transcript A at 164.
388
    Defendants’ Statement, Item 70, at 12.
389
    Receipts, JX30.
390
    The amount in the cashed check to the contractor is $2,350. However, as the note on the check says “deck +
paint,” the Court discounts this number to reflect the fact that Defendants are not entitled to any additional
painting costs.
391
    Trial Transcript B at 97-100.
392
    Tile Receipt, JX25.
393
    Receipts, JX30.
394
    Trial Transcript B at 53-53; AquaTech Invoice, JX35.

                                                      53
adequate. 395 The Court accepts Donovan’s estimation that the brickwork could have been

completed, rather than torn out and redone, for approximately 50% less. 396 The implied

warranty of good quality and workmanship in a construction contract only requires that the

work shall be done “in a skillful and workmanlike manner”; it does not entitle the customer to

excellence. 397 The Court awards Defendants $2,245 for the completion of the brickwork.

Thus, the Court finds Plaintiff liable to Defendants in the following amounts:



           Attic Framing:                       $8,000

           Decorative Shutters:                 $1,800

           Doors not Flush:                     $2,000

           Driveway:                            $10,221.20

           Gutters:                             $850

           Repairs to Tub & Tile:               $200

           Brick Veneer:                        $2,245

           Painting:                            $1,650

           Hardwood Floor Repair:               $2,665

           Water Pump:                          $400

           Deck Completion:                     $2,000

           Total:                               $32,031.20




395
    Trial Transcript B at 141.
396
    Trial Transcript B at 141.
397
    Casale Construction v. Best Stucco, 2014 WL 1316150, *4 (Del. Super. Ct. Mar. 28, 2014).

                                                     54
Although it was discussed extensively at trial, Defendants have not claimed for the damage to

cabinets. The Court does not find for Defendants on the following claims: (1) completion of

the plumbing, as Defendants have not shown that this was not part of the work covered by the

final contract payment, which Defendants did not make after Plaintiff breached; (2) “crush-in-

run driveway,” as the Court finds that the temporary driveway was not strictly necessary; and

(3) the miscellaneous Lowes/Home Depot receipts, as the Court finds that these items were

finishing touches that would have been covered by the final draw for completion of the

project.



                                      VI. CONCLUSION

       Discounting the amount the Defendants owe Plaintiff by the amount that Plaintiff

owes Defendants, the Court awards judgment to Plaintiff in the amount of $2,490.80.



IT IS SO ORDERED.



                                                  ________/s/________________________
                                                       M. JANE BRADY
                                                       Superior Court Judge




                                             55